 



Exhibit 10.1
[EXECUTION COPY]
REVOLVING CREDIT AGREEMENT
among
NISOURCE FINANCE CORP.,
as Borrower,
NISOURCE INC.,
as Guarantor,
LENDERS
Party Hereto,
as Lenders,
DRESDNER BANK, AG, New York Branch,
as Administrative Agent,
 
DRESDNER KLEINWORT WASSERSTEIN LLC,
as Sole Lead Arranger
and
Sole Book Runner
 
Dated as of November 30, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
  ARTICLE I        
 
  DEFINITIONS        
 
           
SECTION 1.01.
  Defined Terms     1  
SECTION 1.02.
  Terms Generally     13  
SECTION 1.03.
  Accounting Terms; GAAP     13  
 
           
 
  ARTICLE II        
 
  THE CREDITS        
 
           
SECTION 2.01.
  Commitments     13  
SECTION 2.02.
  Loans; Requests for Borrowings     14  
SECTION 2.03.
  [Intentionally Omitted]     14  
SECTION 2.04.
  [Intentionally Omitted]     14  
SECTION 2.05.
  Funding of Borrowings     14  
SECTION 2.06.
  [Intentionally Omitted]     15  
SECTION 2.07.
  Mandatory Termination or Reduction of Commitments     15  
SECTION 2.08.
  Mandatory Prepayments     15  
SECTION 2.09.
  Optional Reduction of Commitments     15  
SECTION 2.10.
  Repayment of Loans; Evidence of Debt     16  
SECTION 2.11.
  Optional Prepayment of Loans     16  
SECTION 2.12.
  Fees     17  
SECTION 2.13.
  Interest     17  
SECTION 2.14.
  [Intentionally Omitted]     18  
SECTION 2.15.
  Increased Costs     18  
SECTION 2.16.
  Break Funding Payments     19  
SECTION 2.17.
  Taxes     20  
SECTION 2.18.
  Payments Generally; Pro Rata Treatment; Sharing of Set-Offs     21  
SECTION 2.19.
  Mitigation Obligations; Replacement of Lenders     22  
 
           
 
  ARTICLE III        
 
  CONDITIONS        
 
           
SECTION 3.01.
  Conditions Precedent to the Effectiveness of this Agreement     23  
SECTION 3.02.
  Conditions Precedent to Each Loan     24  
 
           
 
  ARTICLE IV        
 
  REPRESENTATIONS AND WARRANTIES        
 
           
SECTION 4.01.
  Representations and Warranties of the Credit Parties     25  
 
           
 
  ARTICLE V        
 
  AFFIRMATIVE COVENANTS        
 
           
SECTION 5.01.
  Affirmative Covenants     27  

 i

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
 
  ARTICLE VI        
 
  NEGATIVE COVENANTS        
 
           
SECTION 6.01.
  Negative Covenants     31  
 
           
 
  ARTICLE VII        
 
  FINANCIAL COVENANT        
 
           
 
  ARTICLE VIII        
 
  EVENTS OF DEFAULT        
 
           
SECTION 8.01.
  Events of Default     35  
 
           
 
  ARTICLE IX        
 
  THE ADMINISTRATIVE AGENT        
 
           
SECTION 9.01.
  The Administrative Agent     39  
 
           
 
  ARTICLE X        
 
  GUARANTY        
 
           
SECTION 10.01.
  The Guaranty     41  
SECTION 10.02.
  Waivers     42  
 
           
 
  ARTICLE XI        
 
  MISCELLANEOUS        
 
           
SECTION 11.01.
  Notices     44  
SECTION 11.02.
  Waivers; Amendments     44  
SECTION 11.03.
  Expenses; Indemnity; Damage Waiver     45  
SECTION 11.04.
  Successors and Assigns     46  
SECTION 11.05.
  Survival     50  
SECTION 11.06.
  Counterparts; Integration; Effectiveness     50  
SECTION 11.07.
  Severability     50  
SECTION 11.08.
  Right of Setoff     50  
SECTION 11.09.
  Governing Law; Jurisdiction; Consent to Service of Process     51  
SECTION 11.10.
  WAIVER OF JURY TRIAL     51  
SECTION 11.11.
  Headings     52  
SECTION 11.12.
  Confidentiality     52  
SECTION 11.13.
  USA PATRIOT Act     52  

 ii

 



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
EXHIBIT A
  Form of Assignment and Acceptance
EXHIBIT B-1
  Form of Opinion of Schiff Hardin LLP
EXHIBIT B-2
  Form of Opinion of Thelen Reid & Priest LLP
SCHEDULE 2.01
  Lenders and Commitments

 iii

 



--------------------------------------------------------------------------------



 



     REVOLVING CREDIT AGREEMENT, dated as of November 30, 2005 (this
“Agreement”), among NISOURCE FINANCE CORP., an Indiana corporation, as Borrower
(the “Borrower”), NISOURCE INC., a Delaware corporation (“NiSource”), as
Guarantor (the “Guarantor”), the Lenders (defined below), DRESDNER KLEINWORT
WASSERSTEIN LLC, as the Sole Lead Arranger and Sole Book Runner (the “Arranger”)
and DRESNDER BANK, AG, NEW YORK BRANCH, as the administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the parties are willing to enter into this Revolving Credit
Agreement on the terms and subject to the conditions herein set forth.
     NOW, THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.01.   Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
     “Administrative Agent” is defined in the preamble.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the aggregate amount of the Commitments of
all Lenders, as in effect from time to time. As of the date hereof, the
Aggregate Commitments equal $300,000,000.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the Aggregate Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
     “Arranger” is defined in the preamble.

 



--------------------------------------------------------------------------------



 



     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.
     “Availability Period” means the period from and including the Effective
Date to but excluding the Termination Date.
     “Beneficiary” has the meaning set forth in Section 10.01.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means NiSource Finance Corp., Inc. an Indiana corporation.
     “Borrowing” means Loans made on the same date and, as to which a single
Interest Period is in effect.
     “Borrowing Request” means a request by the Borrower for a Loan in
accordance with Section 2.02.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and any day on which banks are not open for dealings in dollar
deposits in the London interbank market.
     “Capital Lease” means, as to any Person, any lease of real or personal
property in respect of which the obligations of the lessee are required, in
accordance with GAAP, to be capitalized on the balance sheet of such Person.
     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person other than a corporation
(including, but not limited to, all common stock and preferred stock and
partnership, membership and joint venture interests in a Person), and any and
all warrants, rights or options to purchase any of the foregoing.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act, 42, U.S.C. Section 9601 et seq., as amended.
     “Change of Control” means (a) any “person” or “group” within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended,
shall become the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of more than 50% of the then
outstanding voting Capital Stock of the Guarantor, (b) Continuing Directors
shall cease to constitute at least a majority of the directors constituting the
Board of Directors of the Guarantor, (c) a consolidation or merger of the
Guarantor shall occur after which the holders of the outstanding voting Capital
Stock of the Guarantor immediately prior thereto hold less than 50% of the
outstanding voting Capital Stock of the surviving entity; (d) more than 50% of
the outstanding voting Capital Stock of the Guarantor shall be transferred

2



--------------------------------------------------------------------------------



 



to an entity of which the Guarantor owns less than 50% of the outstanding voting
Capital Stock; (e) there shall occur a sale of all or substantially all of the
assets of the Guarantor; or (f) the Borrower, NIPSCO or Columbia shall cease to
be a Wholly-Owned Subsidiary of the Guarantor (except to the extent otherwise
permitted under clauses (i), (ii), (iii) or (iv) of Section 6.01(b)).
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Columbia” means Columbia Energy Group, a Delaware corporation.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Loans hereunder, as such commitment may be (a) reduced from time
to time or terminated pursuant to Section 2.07 or Section 2.09 and (b) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 11.04. The initial amount of each Lender’s Commitment is
(x) the amount set forth on Schedule 2.01 opposite such Lender’s name; or
(y) the amount set forth in the Assignment and Acceptance pursuant to which such
Lender shall have assumed its Commitment, as applicable.
     “Consolidated Capitalization” means the sum of (a) Consolidated Debt,
(b) consolidated common equity of the Guarantor and its Consolidated
Subsidiaries determined in accordance with GAAP, and (c) the aggregate
liquidation preference of preferred stocks (other than preferred stocks subject
to mandatory redemption or repurchase) of the Guarantor and its Consolidated
Subsidiaries upon involuntary liquidation.
     “Consolidated Debt” means, at any time, the Indebtedness of the Guarantor
and its Consolidated Subsidiaries that would be classified as debt on a balance
sheet of the Guarantor determined on a consolidated basis in accordance with
GAAP.
     “Consolidated Net Tangible Assets” means, at any time, the total amount of
assets appearing on a consolidated balance sheet of the Guarantor and its
Subsidiaries (other than Utility Subsidiaries), determined in accordance with
GAAP and prepared as of the end of the fiscal quarter then most recently ended,
less, without duplication, the following (other than those of Utility
Subsidiaries):
     (a) all current liabilities (excluding any thereof that are by their terms
extendable or renewable at the sole option of the obligor thereon, without
requiring the consent of the obligee, to a date more than 12 months after the
date of determination);
     (b) all reserves for depreciation and other asset valuation reserves (but
excluding any reserves for deferred Federal income taxes, arising from
accelerated amortization or otherwise);

3



--------------------------------------------------------------------------------



 



     (c) all intangible assets, such as goodwill, trademarks, trade names,
patents and unamortized debt discount and expense, carried as an asset on such
balance sheet; and
     (d) all appropriate adjustments on account of minority interests of other
Persons holding common stock of any Subsidiary of the Guarantor.
     “Consolidated Subsidiary” means, on any date, each Subsidiary of the
Guarantor the accounts of which, in accordance with GAAP, would be consolidated
with those of the Guarantor in its consolidated financial statements if such
statements were prepared as of such date.
     “Contingent Guaranty” means a direct or contingent liability in respect of
a Project Financing (whether incurred by assumption, guaranty, endorsement or
otherwise) that either (a) is limited to guarantying performance of the
completion of the Project that is financed by such Project Financing or (b) is
contingent upon, or the obligation to pay or perform under which is contingent
upon, the occurrence of any event other than failure of the primary obligor to
pay upon final maturity (whether by acceleration or otherwise).
     “Continuing Directors” means all members of the board of directors of the
Guarantor who (a) have held office continually since the Effective Date, and
(b) were elected as directors after the Effective Date and whose nomination for
election was approved by a vote of at least 50% of the Continuing Directors.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Documents” means (a) this Agreement, any promissory notes executed
pursuant to Section 2.10, and any Assignment and Acceptances, (b) any
certificates, opinions and other documents required to be delivered pursuant to
Section 3.01, and (c) any other documents delivered by a Credit Party pursuant
to or in connection with any one or more of the foregoing.
     “Credit Party” means each of the Borrower and the Guarantor; and “Credit
Parties” means the Borrower and the Guarantor, collectively.
     “DB” means Dresdner Bank AG or any of its Affiliates.
     “Debt for Borrowed Money” means, as to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all Capital Lease obligations of such Person, and (d) all obligations of
such Person under synthetic leases, tax retention operating leases, off-balance
sheet loans or other off-balance sheet financing products that, for tax
purposes, are

4



--------------------------------------------------------------------------------



 



considered indebtedness for borrowed money of the lessee but are classified as
operating leases under GAAP.
     “Debt to Capitalization Ratio” means, at any time, the ratio of
Consolidated Debt to Consolidated Capitalization.
     “Default” means any event or condition that constitutes an Event of Default
or that, upon notice, lapse of time or both would, unless cured or waived,
become an Event of Default.
     “Dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” means the date on which this Agreement has been executed
and delivered by each of the Borrower, the Guarantor, the Arranger, the initial
Lenders and the Administrative Agent.
     “Environmental Laws” means any and all foreign, federal, state, local or
municipal laws (including, without limitation, common laws), rules, orders,
regulations, statutes, ordinances, codes, decrees, judgments, awards, writs,
injunctions, requirements of any Governmental Authority or other requirements of
law regulating, relating to or imposing liability or standards of conduct
concerning, pollution, waste, industrial hygiene, occupational safety or health,
the presence, transport, manufacture, generation, use, handling, treatment,
distribution, storage, disposal or release of Hazardous Substances, or
protection of human health, plant life or animal life, natural resources or the
environment, as now or at any time hereafter in effect.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Guarantor or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person who, for purposes of Title IV of ERISA,
is a member of the Guarantor’s controlled group, or under common control with
the Guarantor, within the meaning of Section 414 of the Code and the regulations
promulgated and rulings issued thereunder.
     “ERISA Event” means (a) a reportable event, within the meaning of
Section 4043 of ERISA, unless the 30-day notice requirement with respect thereto
has been waived by the PBGC, (b) the provision by the administrator of any Plan
of a notice of intent to terminate such Plan, pursuant to Section 4041(a)(2) and
4041(c) of ERISA (including any such notice with respect to a plan amendment
referred to in Section 4041(e) of ERISA), (c) the withdrawal by the Guarantor or
an ERISA Affiliate from a Multiple Employer Plan during a plan year for which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA, (d) the
failure by the Guarantor

5



--------------------------------------------------------------------------------



 



or any ERISA Affiliate to make a payment to a Plan required under
Section 302(f)(1) of ERISA, which Section imposes a lien for failure to make
required payments, (e) the adoption of an amendment to a Plan requiring the
provision of security to such Plan, pursuant to Section 307 of ERISA, or (f) the
institution by the PBGC of proceedings to terminate a Plan, pursuant to Section
4042 of ERISA, or the occurrence of any event or condition which may reasonably
be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, a Plan.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board, as in effect from time to time.
     “Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period
for any Loan means the reserve percentage applicable during such Interest Period
(or if more than one such percentage shall be so applicable, the daily average
of such percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time to time by
the Board (or any successor) for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for such Lender with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities having a term equal to such
Interest Period.
     “Event of Default” has the meaning assigned to such term in Article VIII.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income or net earnings by the United States of America,
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located and (b) in case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.19(d)), any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, except to the extent that such Foreign Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.17(a) or
(ii) is attributable to such Foreign Lender’s failure to comply with
Section 2.17(e) when legally able to do so.
     “Existing Agreement” means the Credit Agreement, dated as of March 11, 2005
(as amended or otherwise modified), among the Borrower, the Guarantor, certain
financial institutions as lenders and Barclays Bank Plc, as Administrative Agent
and LC Bank.
     “Exposure” means, with respect to any Lender at any time, such Lender’s
Outstanding Loans.
     “Facility Fee” has the meaning set forth in Section 2.12.
     “Federal Bankruptcy Code” means Title 11 of the United States Code (11
U.S.C. § 101 et seq.) as now or hereafter in effect, or any successor statute.

6



--------------------------------------------------------------------------------



 



     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “GAAP” means generally accepted accounting principles in the United States
of America consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e).
     “Governmental Authority” means the government of the United States of
America, any other nation, or any political subdivision of the United States of
America or any other nation, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government and includes, in any event, an
“Independent System Operator” or any entity performing a similar function.
     “Granting Lender” has the meaning set forth in Section 11.04.
     “Guarantor” means NiSource.
     “Guaranty” means the guaranty of the Guarantor pursuant to Article X of
this Agreement.
     “Hazardous Materials” means any asbestos; flammables; volatile
hydrocarbons; industrial solvents; explosive or radioactive materials; hazardous
wastes; toxic substances; liquefied natural gas; natural gas liquids; synthetic
gas; oil, petroleum, or related materials and any constituents, derivatives, or
byproducts thereof or additives thereto; or any other material, substance,
waste, element or compound (including any product) regulated pursuant to any
Environmental Law, including, without limitation, substances defined as
“hazardous substances,” “hazardous materials,” “contaminants,” “pollutants,”
“hazardous wastes,” “toxic substances,” “solid waste,” or “extremely hazardous
substances” in (i) CERCLA, (ii) the Hazardous Materials Transportation Act, 49
U.S.C. Section 1801 et seq., (iii) the Resource Conservation and Recovery Act,
42 U.S.C. Section 6901 et seq., (iv) the Federal Water Pollution Control Act, as
amended, 33 U.S.C. Section 1251 et seq., (v) the Clean Air Act, 42 U.S.C.
Section 7401 et seq., (vi) the Toxic Substances Control Act, 15 U.S.C.
Section 2601 et seq., (vii) the Safe Drinking Water Act, 42 U.S.C. Section 300f
et seq., or (viii) foreign, state, local or municipal law, in each case, as may
be amended from time to time.
     “Indebtedness” of any Person means (without duplication) (a) Debt for
Borrowed Money, (b) obligations of such Person to pay the deferred purchase
price of property or services, except

7



--------------------------------------------------------------------------------



 



trade accounts payable arising in the ordinary course of business which are not
overdue, (c) all obligations, contingent or otherwise, of such Person in respect
of any letters of credit, bankers’ acceptances or interest rate, currency or
commodity swap, cap or floor arrangements, (d) all indebtedness of others
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the indebtedness secured thereby has
been assumed, (e) all amounts payable by such Person in connection with
mandatory redemptions or repurchases of preferred stock, and (f) obligations of
such Person under direct or indirect guarantees in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (a) through (e) above.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning set forth in Section 11.03.
     “Index Debt” means the senior unsecured long-term debt securities of the
Borrower, without third-party credit enhancement provided by a Person other than
the Guarantor.
     “Information” has the meaning set forth in Section 11.12.
     “Insufficiency” means, with respect to any Plan, the amount, if any, by
which the present value of all vested and unvested accrued benefits under such
Plan exceeds the fair market value of assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plan using
actuarial assumptions used in determining such Plan’s normal cost for purposes
of Section 4l2(b)(2)(A) of the Code.
     “Interest Payment Date” means the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and the Termination
Date.
     “Interest Period” means the period commencing on the date of such Borrowing
and ending on the numerically corresponding day in the calendar month that is
three months thereafter; provided that (a) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day; and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent continuation of such Borrowing.
     “Lenders” means the Persons listed on Schedule 2.01, including any such
Person identified thereon or in the signature pages hereto as the Arranger, and
any other Person that shall have become a party hereto pursuant to an Assignment
and Acceptance, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Acceptance.

8



--------------------------------------------------------------------------------



 



     “LIBO Rate” means, with respect to any Borrowing for any Interest Period,
the rate appearing on Telerate Page 3750 (or on any successor or substitute page
of such service, or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Borrowing for such Interest Period shall be the rate
at which Dollar deposits of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
     “Lien” has the meaning set forth in Section 6.01(a).
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Margin Stock” means margin stock within the meaning of Regulations U and X
issued by the Board.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, condition (financial or otherwise) or prospects of
the Guarantor and its Subsidiaries taken as a whole; (b) the validity or
enforceability of any of Credit Documents or the rights, remedies and benefits
available to the Administrative Agent and the Lenders thereunder; or (c) the
ability of the Borrower or the Guarantor to consummate the Transactions.
     “Material Subsidiary” means at any time the Borrower, NIPSCO, Columbia, and
each Subsidiary of the Guarantor, other than the Borrower, NIPSCO and Columbia,
in respect of which:
     (a) the Guarantor’s and its other Subsidiaries’ investments in and advances
to such Subsidiary and its Subsidiaries exceed 10% of the consolidated total
assets of the Guarantor and its Subsidiaries taken as a whole, as of the end of
the most recent fiscal year; or
     (b) the Guarantor’s and its other Subsidiaries’ proportionate interest in
the total assets (after intercompany eliminations) of such Subsidiary and its
Subsidiaries exceeds 10% of the consolidated total assets of the Guarantor and
its Subsidiaries as of the end of the most recent fiscal year; or
     (c) the Guarantor’s and its other Subsidiaries’ equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principles of such Subsidiary and its
Subsidiaries exceeds 10% of the consolidated income of the Guarantor and its
Subsidiaries for the most recent fiscal year.

9



--------------------------------------------------------------------------------



 



     “Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (a) is maintained for employees of the
Borrower or an ERISA Affiliate and at least one Person other than the Borrower
and its ERISA Affiliates, or (b) was so maintained and in respect of which the
Borrower or an ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event that such plan has been or were to be terminated.
     “NIPSCO” means Northern Indiana Public Service Company, an Indiana
corporation.
     “Non-Recourse Debt” means Indebtedness of the Guarantor or any of its
Subsidiaries which is incurred in connection with the acquisition, construction,
sale, transfer or other disposition of specific assets, to the extent recourse,
whether contractual or as a matter of law, for non-payment of such Indebtedness
is limited (a) to such assets or (b) if such assets are (or are to be) held by a
Subsidiary formed solely for such purpose, to such Subsidiary or the Capital
Stock of such Subsidiary.
     “Obligations” means all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing and whenever
incurred (including, without limitation, after the commencement of any
bankruptcy proceeding), owing to the Administrative Agent or any Lender pursuant
to the terms of this Agreement or any other Credit Document.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “Outstanding Loans” means, as to any Lender at any time, the aggregate
principal amount of all Loans made or maintained by such Lender then
outstanding.
     “Participant” has the meaning set forth in Section 11.04.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

10



--------------------------------------------------------------------------------



 



     “Prime Rate” means the rate of interest per annum publicly announced or
established from time to time by the Administrative Agent as its prime or base
rate in effect at its principal office in New York City; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.
     “Project” means an energy or power generation, transmission or distribution
facility (including, without limitation, a thermal energy generation,
transmission or distribution facility and an electric power generation,
transmission or distribution facility (including, without limitation, a
cogeneration facility)), a gas production, transportation or distribution
facility, or a minerals extraction, processing or distribution facility,
together with (a) all related electric power transmission, fuel supply and fuel
transportation facilities and power supply, thermal energy supply, gas supply,
minerals supply and fuel contracts, (b) other facilities, services or goods that
are ancillary, incidental, necessary or reasonably related to the marketing,
development, construction, management, servicing, ownership or operation of such
facility, (c) contractual arrangements with customers, suppliers and contractors
in respect of such facility, and (d) any infrastructure facility related to such
facility, including, without limitation, for the treatment or management of
waste water or the treatment or remediation of waste, pollution or potential
pollutants.
     “Project Financing” means Indebtedness incurred by a Project Financing
Subsidiary to finance (a) the development and operation of the Project such
Project Financing Subsidiary was formed to develop or (b) activities incidental
thereto; provided that such Indebtedness does not include recourse to the
Guarantor or any of its other Subsidiaries other than (x) recourse to the
Capital Stock in any such Project Financing Subsidiary, and (y) recourse
pursuant to a Contingent Guaranty.
     “Project Financing Subsidiary” means any Subsidiary of the Guarantor
(a) that (i) is not a Material Subsidiary, and (ii) whose principal purpose is
to develop a Project and activities incidental thereto (including, without
limitation, the financing and operation of such Project), or to become a
partner, member or other equity participant in a partnership, limited liability
company or other entity having such a principal purpose, and (b) substantially
all the assets of which are limited to the assets relating to the Project being
developed or Capital Stock in such partnership, limited liability company or
other entity (and substantially all of the assets of any such partnership,
limited liability company or other entity are limited to the assets relating to
such Project); provided that such Subsidiary incurs no Indebtedness other than
in respect of a Project Financing.
     “Register” has the meaning set forth in Section 11.04.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means Lenders having more than 50% in aggregate amount
of the Commitments, or if the Commitments shall have been terminated, of the
Total Outstanding Principal.

11



--------------------------------------------------------------------------------



 



     “Responsible Officer” of a Credit Party means any of (a) the President, the
chief financial officer, the chief accounting officer and the Treasurer of such
Credit Party and (b) any other officer of such Credit Party whose
responsibilities include monitoring compliance with this Agreement.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc., and any successor thereto.
     “SPFV” has the meaning set forth in Section 11.04.
     “Subsidiary” means, with respect to any Person, any corporation or other
entity of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other managers of such corporation or
other entity (irrespective of whether or not at the time stock or other equity
interests of any other class or classes of such corporation or other entity
shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of the Subsidiaries of such Person.
     “Substantial Subsidiaries” has the meaning set forth in Section 8.01.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, penalties and additions to tax imposed thereon or in
connection therewith.
     “Termination Date” means the earliest of (a) September 5, 2006 and (b) the
date upon which the Commitments are terminated pursuant to Section 8.1 or
otherwise.
     “Total Outstanding Principal” means the aggregate amount of the Outstanding
Loans of all Lenders.
     “Transactions” means the execution, delivery and performance by the
Borrower and the Guarantor of this Agreement and the Borrowing of Loans
hereunder.
     “Upfront Fee” has the meaning set forth in Section 2.12.
     “Utility Subsidiary” means a Subsidiary of the Guarantor that is subject to
regulation by a Governmental Authority (federal, state or otherwise) having
authority to regulate utilities, and any Wholly-Owned Subsidiary thereof.
     “Wholly-Owned Subsidiary” means, with respect to any Person, any
corporation or other entity of which all of the outstanding shares of stock or
other ownership interests in which, other than directors’ qualifying shares (or
the equivalent thereof), are at the time directly or indirectly owned or
controlled by such Person or one or more of the Subsidiaries of such Person.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Sections 4201, 4203 and 4205 of ERISA.

12



--------------------------------------------------------------------------------



 



     SECTION 1.02.   Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “or” shall
not be exclusive. The word “will” shall be construed to have the same meaning
and effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. The terms “knowledge of”, “awareness of” and “receipt of notice
of” in relation to a Credit Party, and other similar expressions, mean knowledge
of, awareness of, or receipt of notice by, a Responsible Officer of such Credit
Party. In the event the Public Utility Holding Company Act of 1935, as amended,
shall cease to be of effect and not replaced, references herein to such Act
shall cease to be of effect.
     SECTION 1.03.   Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Effective Date in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
ARTICLE II
THE CREDITS
     SECTION 2.01. Commitments. (a) Subject to the terms and conditions set
forth herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Exposure exceeding such Lender’s Commitment or
(ii) the sum of the Exposures of all of the Lenders exceeding the Aggregate
Commitments.
     (b) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Loans.

13



--------------------------------------------------------------------------------



 



     SECTION 2.02.   Loans; Requests for Borrowings. (a) Each Loan shall be made
as part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
     (b) Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$5,000,000 and not less than $10,000,000 and there shall not at any time be more
than a total of two Loans outstanding under this Agreement.
     (d) To request a Loan, the Borrower shall notify the Administrative Agent
of such request by telephone not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information:
     (i) the aggregate amount of the requested Borrowing; and
     (ii) the date of such Borrowing, which shall be a Business Day;
     Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
     SECTION 2.03.   [Intentionally Omitted].
     SECTION 2.04.   [Intentionally Omitted].
     SECTION 2.05.   Funding of Borrowings. (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account established and maintained by the Borrower at the Administrative
Agent’s office in New York City.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative

14



--------------------------------------------------------------------------------



 



Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
Federal Funds Effective Rate or (ii) in the case of the Borrower, the interest
rate applicable to such Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
     SECTION 2.06.   [Intentionally Omitted].
     SECTION 2.07.   Mandatory Termination or Reduction of Commitments. Unless
previously terminated, the Commitments shall terminate on the Termination Date.
     SECTION 2.08.   Mandatory Prepayments. (a) If at any time the Total
Outstanding Principal exceeds the Aggregate Commitments then in effect for any
reason whatsoever (including, without limitation, as a result of any reduction
in the Aggregate Commitments pursuant to Section 2.09), the Borrower shall
prepay Loans in such aggregate amount (together with accrued interest thereon to
the extent required by Section 2.13) as shall be necessary so that, after giving
effect to such prepayment, the Total Outstanding Principal does not exceed the
Aggregate Commitments.
     (b) Each prepayment of Loans pursuant to this Section 2.08 shall be
accompanied by the Borrower’s payment of any amounts payable under Section 2.16
in connection with such prepayment. Prepayments of Loans shall be applied
ratably to the Loans so prepaid.
     SECTION 2.09.   Optional Reduction of Commitments. (a) The Borrower may not
terminate, or reduce, the Commitments at any time other than on an Interest
Payment Date. Any reduction of the Commitments shall be in an amount that is an
integral multiple of $10,000,000 and the Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.11, the Total Outstanding Principal would
exceed the Aggregate Commitments thereafter in effect.
     (b) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.09(a) at least five Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the

15



--------------------------------------------------------------------------------



 



specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent.
     (c) Each reduction of the Commitments pursuant to this Section 2.09 shall
be made ratably among the Lenders in accordance with their respective
Commitments immediately preceding such reduction.
     SECTION 2.10.   Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan on the
Termination Date.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
     (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 11.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
     SECTION 2.11. Optional Prepayment of Loans. (a) The Borrower may prepay any
Borrowing in whole or in part at any time. Loans prepaid pursuant to this
Section may be reborrowed up to the then Outstanding Commitment amount in
accordance with the terms of this Agreement.
     (b) The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder not later than 11:00 a.m.,
New York City time, three Business Days before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of

16



--------------------------------------------------------------------------------



 



each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.13 and by any amounts payable under Section 2.16 in
connection with such prepayment.
     SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee (each a “Facility Fee”),
which shall accrue at the rate of 0.375% per annum on the daily amount of the
Commitment of such Lender (whether used or unused) during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates; provided that, if such Lender continues to have any Outstanding
Loans after its Commitment terminates, then such Facility Fee shall continue to
accrue on the daily amount of such Lender’s Outstanding Loans from and including
the date on which its Commitment terminates to but excluding the date on which
such Lender ceases to have any Outstanding Loans. Accrued Facility Fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the Effective Date; provided that any Facility
Fees accruing after the date on which the Commitments terminate shall be payable
on demand. All Facility Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
     (b) The Borrower agrees to pay to the Administrative Agent for the account
of the Lenders an upfront fee (the “Upfront Fee”) in the aggregate amount of
$150,000, payable in full on the Closing Date.
     (c) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution to the
Lenders. Fees due and paid shall not be refundable under any circumstances.
     SECTION 2.13.   Interest. (a) The Loans shall bear interest at a rate per
annum equal to the LIBO Rate for a three-month Interest Period.
     (b) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the Alternate Base Rate as provided above.
     (c) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (b) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall

17



--------------------------------------------------------------------------------



 



be payable on the date of such repayment or prepayment and (iii) all accrued
interest shall be payable upon termination of the Commitments.
     (d) All interest hereunder shall be computed on the basis of a year of
360 days, and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
     SECTION 2.14.   [Intentionally Omitted].
     SECTION 2.15.   Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement described in
paragraph (e) of this Section); or
     (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Loans made by such Lender or participation
therein; and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any Loan and participation interests
therein (or of maintaining its obligation to make any such Loan) or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or otherwise), then the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.
     (b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of its holding company, if any, as a
consequence of this Agreement to a level below that which such Lender or its
holding company could have achieved but for such Change in Law (taking into
consideration its policies and the policies of its holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
it or its holding company for any such reduction suffered.
     (c) A certificate of a Lender, as the case may be, setting forth the amount
or amounts necessary to compensate it or its holding company as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay the amount
shown as due on any such certificate within 10 days after receipt thereof.
     (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of its right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than ninety days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of its intention to claim compensation

18



--------------------------------------------------------------------------------



 



therefor; provided, further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the ninety day period
referred to above shall be extended to include the period of retroactive effect
thereof.
     (e) The Borrower shall pay (without duplication as to amounts paid under
this Section 2.15) to each Lender, so long as such Lender shall be required
under regulations of the Board to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities, additional
interest on the unpaid principal amount of each Loan of such Lender, from the
date of such Loan until such principal amount is paid in full, at an interest
rate per annum equal at all times to the remainder obtained by subtracting
(i) the LIBO Rate for the Interest Period for such Loan from (ii) the rate
obtained by dividing such LIBO Rate by a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Loan. Such additional
interest determined by such Lender and notified to the Borrower and the
Administrative Agent, accompanied by the calculation of the amount thereof,
shall be conclusive and binding for all purposes absent manifest error.
     SECTION 2.16.   Break Funding Payments. In the event of (a) the payment of
any principal of any Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
failure to borrow or prepay any Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.11(b) and is revoked in accordance therewith), or
(c) the assignment of any Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Loan, the loss to any Lender attributable to any such event shall be deemed to
include an amount reasonably determined by such Lender to be equal to the
excess, if any, of (x) the amount of interest that such Lender would pay for a
deposit equal to the principal amount of such Loan for the period from the date
of such payment, failure or assignment to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, the
duration of the Interest Period that would have resulted from such borrowing) if
the interest rate payable on such deposit were equal to the LIBO Rate for such
Interest Period, over (y) the amount of interest that such Lender would earn on
such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for dollar deposit from other banks in
the eurodollar market at the commencement of such period. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
     SECTION 2.17.   Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if any Credit
Party shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions

19



--------------------------------------------------------------------------------



 



applicable to additional sums payable under this Section) the Administrative
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Credit Party
shall make such deductions and (iii) such Credit Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
     (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (and for any Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, or such Lender, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Credit Party to a Governmental Authority, such Credit Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the laws of the jurisdiction in which the Borrower or
the Guarantor is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with an additional original or a photocopy, as required under applicable rules
and procedures, to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower, such properly completed
and executed documentation prescribed by applicable law as shall be necessary to
permit such payments to be made without withholding or at a reduced rate.
Further, in those circumstances as shall be necessary to allow payments
hereunder to be made free of (or at a reduced rate of) withholding tax, each
other Lender and the Administrative Agent, as applicable, shall deliver to
Borrower such documentation as the Borrower may reasonably request in writing.
     (f) Except with the prior written consent of the Administrative Agent, all
amounts payable by a Credit Party hereunder shall be made by such Credit Party
in its own name and for its own account from within the United States by a payor
that is a United States person (within the meaning of Section 7701 of the Code).
     SECTION 2.18.   Payments Generally; Pro Rata Treatment; Sharing of
Set-Offs. (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal,

20



--------------------------------------------------------------------------------



 



interest or fees, or under Section 2.15, 2.16, 2.17 or 11.03, or otherwise)
prior to 12:00 noon, New York City time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 1301 Avenue of the Americas, New York,
New York, except that payments pursuant to Sections 2.15, 2.16, 2.17 and 11.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, to pay interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of the Obligations owing to it resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of such Obligations and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of, or other Obligations owing to, other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans or other Obligations, as applicable;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Guarantor, the
Borrower or any other Subsidiary or Affiliate of the Guarantor (as to which the
provisions of this paragraph shall apply). The Borrower and the Guarantor
consent to the foregoing and agree, to the extent they may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower and the Guarantor
rights of set-off and counterclaim with respect to such participation as fully
as if such Lender were a direct creditor of the Borrower or the Guarantor in the
amount of such participation.

21



--------------------------------------------------------------------------------



 



     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.05(b) or 2.18(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
     SECTION 2.19.   Mitigation Obligations; Replacement of Lenders. (a) Any
Lender claiming reimbursement or compensation from the Borrower under either of
Sections 2.15 and 2.17 for any losses, costs or other liabilities shall use
reasonable efforts (including, without limitation, reasonable efforts to
designate a different lending office of such Lender for funding or booking its
Loans or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates) to mitigate the amount of such losses, costs
and other liabilities, if such efforts can be made and such mitigation can be
accomplished without such Lender suffering (i) any economic disadvantage for
which such Lender does not receive full indemnity from the Borrower under this
Agreement or (ii) otherwise be disadvantageous to such Lender.
     (b) In determining the amount of any claim for reimbursement or
compensation under Sections 2.15 and 2.17, each Lender will use reasonable
methods of calculation consistent with such methods customarily employed by such
Lender in similar situations.
     (c) Each Lender will notify the Borrower either directly or through the
Administrative Agent of any event giving rise to a claim under Section 2.15 or
Section 2.17 promptly after the occurrence thereof which notice shall be
accompanied by a certificate of such Lender setting forth in reasonable detail
the circumstances of such claim.
     (d) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be

22



--------------------------------------------------------------------------------



 



another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent, shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
ARTICLE III
CONDITIONS
     SECTION 3.01.   Conditions Precedent to the Effectiveness of this
Agreement. This Agreement shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 11.02).
     (a) The Administrative Agent (or its counsel) shall have received from each
party thereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
     (b) The Lenders, the Administrative Agent, the Arrangers and each other
Person entitled to the payment of fees or the reimbursement or payment of
expenses, pursuant hereto, shall have received all fees required to be paid by
the Effective Date, and all expenses for which invoices have been presented on
or before the Effective Date.
     (c) The Administrative Agent shall have received certified copies of the
resolutions of the Board of Directors of each of the Guarantor and the Borrower
approving this Agreement, and of all documents evidencing other necessary
corporate action and governmental and regulatory approvals with respect to this
Agreement.
     (d) The Administrative Agent shall have received from each of the Borrower
and the Guarantor, to the extent generally available in the relevant
jurisdiction, a copy of a certificate or certificates of the Secretary of State
(or other appropriate public official) of the jurisdiction of its incorporation,
dated reasonably near the Effective Date, (i) listing the charters of the
Borrower or the Guarantor, as the case may be, and each amendment thereto on
file in such office and certifying that such amendments are the only amendments
to the Borrower’s or the Guarantor’s charter, as the case may be, on file in
such office, and (ii) stating, in the case of the Borrower, that the Borrower is
authorized to transact business under the laws of the jurisdiction of its place
of incorporation, and, in

23



--------------------------------------------------------------------------------



 



the case of the Guarantor, that the Guarantor is duly incorporated and in good
standing under the laws of the jurisdiction of its place of incorporation.
     (e) (i) The Administrative Agent shall have received a certificate or
certificates of each of the Borrower and the Guarantor, signed on behalf of the
Borrower and the Guarantor respectively, by the Secretary, an Assistant
Secretary or a Responsible Officer thereof, dated the Effective Date, certifying
as to (A) the absence of any amendments to the charter of the Borrower or the
Guarantor, as the case may be, since the date of the certificates referred to in
paragraph (d) above, (B) a true and correct copy of the bylaws of each of the
Borrower or the Guarantor, as the case may be, as in effect on the Effective
Date, (C) the absence of any proceeding for the dissolution or liquidation of
the Borrower or the Guarantor, as the case may be, (D) the truth, in all
material respects, of the representations and warranties contained in the Credit
Documents to which the Borrower or the Guarantor is a party, as the case may be,
as though made on and as of the Effective Date, and (E) the absence, as of the
Effective Date, of any Default or Event of Default; and (ii) each of such
certifications shall be true.
     (f) The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of each of the Guarantor and the Borrower
certifying the names and true signatures of the officers of Guarantor or the
Borrower, as the case may be, authorized to sign, and signing, this Agreement
and the other Credit Documents to be delivered hereunder on or before the
Effective Date.
     (g) The Administrative Agent shall have received from (a) Schiff Hardin
LLP, counsel for the Guarantor and the Borrower, a favorable opinion,
substantially in the form of Exhibit B-1 hereto and as to such other matters as
any Lender through the Administrative Agent may reasonably request and
(b) Thelen Reid & Priest LLP, special counsel for the Guarantor and the
Borrower, a favorable opinion, substantially in the form of Exhibit B-2 hereto
as to certain matters under the Public Utility Holding Company Act of 1935, as
amended.
     SECTION 3.02.   Conditions Precedent to Each Loan. The obligation of each
Lender to make any Loan (including the initial Loan) shall be subject to the
satisfaction (or waiver in accordance with Section 11.02) of each of the
following conditions:
     (a) The representations and warranties of the Guarantor and the Borrower
set forth in this Agreement (other than the representation and warranty set
forth in Section 4.01(f)) shall be true and correct in all material respects on
and as of the date of such Loan, except to the extent that such representations
and warranties are specifically limited to a prior date, in which case such
representations and warranties shall be true and correct in all material
respects on and as of such prior date.
     (b) After giving effect to such Loan, such Loan will not result in the sum
of the then Total Outstanding Principal exceeding the Aggregate Commitments.
     (c) Such Loan will comply with all other applicable requirements of
Article II, including, without limitation Sections 2.01 and 2.02, as applicable.

24



--------------------------------------------------------------------------------



 



     (d) At the time of and immediately after giving effect to such Loan, no
Default or Event of Default shall have occurred and be continuing.
     (e) The Administrative Agent shall have timely received a Borrowing
Request.
     Each Loan and the acceptance by the Borrower of the benefits thereof shall
be deemed to constitute a representation and warranty by the Borrower on the
date thereof as to the matters specified in paragraphs (a), (b), (c) and (d) of
this Section.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     SECTION 4.01.   Representations and Warranties of the Credit Parties. Each
of the Borrower and the Guarantor represents and warrants as follows:
     (a) Each of the Borrower and the Guarantor is a corporation duly organized,
validly existing and, in the case of the Borrower, authorized to transact
business under the laws of the State of its incorporation, and, in the case of
the Guarantor, in good standing under the laws of the State of its
incorporation.
     (b) The execution, delivery and performance by each of the Credit Parties
of the Credit Documents to which it is a party (i) are within such Credit
Party’s corporate powers, (ii) have been duly authorized by all necessary
corporate action, (iii) do not contravene (A) such Credit Party’s charter or
by-laws, as the case may be, or (B) any law, rule or regulation (including,
without limitation, the Public Utility Holding Company Act of 1935, as amended),
or any material Contractual Obligation or legal restriction, binding on or
affecting such Credit Party or any Material Subsidiary, as the case may be, and
(iv) do not require the creation of any Lien on the property of such Credit
Party or any Material Subsidiary under any Contractual Obligation binding on or
affecting such Credit Party or any Material Subsidiary.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required for the due
execution, delivery and performance by any Credit Party of this Agreement or any
other Credit Document to which any of them is a party, except for such as
(i) have been obtained or made and that are in full force and effect or (ii) are
not presently required under applicable law and have not yet been applied for.
     (d) Each Credit Document to which any Credit Party is a party is a legal,
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
     (e) The consolidated balance sheet of the Guarantor and its Subsidiaries as
at September 30, 2005, and the related statements of income and retained
earnings of the

25



--------------------------------------------------------------------------------



 



Guarantor and its Subsidiaries for the nine months then ended, copies of which
have been made available or furnished to each Lender, fairly present (subject to
year-end adjustments) the financial condition of the Guarantor and its
Subsidiaries as at such date and the results of the operations of the Guarantor
and its Subsidiaries for the period ended on such date, all in accordance with
generally accepted accounting principles consistently applied.
     (f) Since December 31, 2004, there has been no material adverse change in
such condition or operations, or in the business, assets, operations, condition
(financial or otherwise) or prospects of any of the Credit Parties or of
Columbia.
     (g) There is no pending or threatened action, proceeding or investigation
affecting such Credit Party before any court, governmental agency or other
Governmental Authority or arbitrator that (taking into account the exhaustion of
appeals) would have a Material Adverse Effect, or that (i) purports to affect
the legality, validity or enforceability of this Agreement or any promissory
notes executed pursuant hereto, or (ii) seeks to prohibit the ownership or
operation, by any Credit Party or any of their respective Material Subsidiaries,
of all or a material portion of their respective businesses or assets.
     (h) The Guarantor and its Subsidiaries, taken as a whole, do not hold or
carry Margin Stock having an aggregate value in excess of 10% of the value of
their consolidated assets, and no part of the proceeds of any Loan hereunder
will be used to buy or carry any Margin Stock.
     (i) No ERISA Event has occurred, or is reasonably expected to occur, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.
     (j) Schedule B (Actuarial Information) to the 2004 Annual report (Form 5500
Series) for each Plan, copies of which have been filed with the Internal Revenue
Service and made available or furnished to each Lender, is complete and accurate
and fairly presents the funding status of such Plan, and since the date of such
Schedule B there has been no adverse change in such funding status which may
reasonably be expected to have a Material Adverse Effect.
     (k) Neither the Guarantor nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan
which may reasonably be expected to have a Material Adverse Effect.
     (l) Neither the Guarantor nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title VI of ERISA,
and no Multiemployer Plan is reasonably expected to be in reorganization or to
be terminated, within the meaning of Title IV of ERISA, in either such case,
that could reasonably be expected to have a Material Adverse Effect.

26



--------------------------------------------------------------------------------



 



     (m) No Credit Party is an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
     (n) The Guarantor is a “public utility holding company” within the meaning
of the Public Utility Holding Company Act of 1935, as amended, registered in
compliance therewith.
     (o) Each Credit Party has filed all tax returns (Federal, state and local)
required to be filed by it and has paid or caused to be paid all taxes due for
the periods covered thereby, including interest and penalties, except for any
such taxes, interest or penalties which are being contested in good faith and by
proper proceedings and in respect of which such Credit Party has set aside
adequate reserves for the payment thereof in accordance with GAAP.
     (p) Each Credit Party and its Subsidiaries are and have been in compliance
with all laws (including, without limitation, the Public Utility Holding Company
Act of 1935, as amended, and all Environmental Laws), except to the extent that
any failure to be in compliance, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
     (q) No Subsidiary of any Credit Party is party to, or otherwise bound by,
any agreement that prohibits such Subsidiary from making any payments, directly
or indirectly, to such Credit Party, by way of dividends, advances, repayment of
loans or advances, reimbursements of management or other intercompany charges,
expenses and accruals or other returns on investment, or any other agreement
that restricts the ability of such Subsidiary to make any payment, directly or
indirectly, to such Credit Party, other than prohibitions and restrictions
permitted to exist under Section 6.01(e).
     (r) The information, exhibits and reports furnished by the Guarantor or any
of its Subsidiaries to the Administrative Agent or to any Lender in connection
with the negotiation of, or compliance with, the Credit Documents, taken as a
whole, do not contain any material misstatement of fact and do not omit to state
a material fact or any fact necessary to make the statements contained therein
not misleading in light of the circumstances made.
     (s) The outstanding amount of the Loans when aggregated with all other
outstanding short-term debt does not exceed $2,500,000,000 at any time prior to
the delivery to the Administrative Agent of evidence reasonably satisfactory to
it that the terms of the Order Authorizing Various External and Intrasystem
Financing and Related Transactions; Reservations of Jurisdiction, dated
December 30, 2003 and issued by the Securities and Exchange Commission (Release
No. 35-27789; File No. 70-10169), are no longer in effect.
ARTICLE V
AFFIRMATIVE COVENANTS

27



--------------------------------------------------------------------------------



 



     SECTION 5.01.   Affirmative Covenants. So long as any Lender shall have any
Commitment hereunder or any principal of any Loan, or interest or fees payable
hereunder shall remain unpaid, each of the Credit Parties will, unless the
Required Lenders shall otherwise consent in writing:
     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects with all applicable laws, rules, regulations
and orders (including, without limitation, any of the foregoing relating to
employee health and safety or public utilities and all Environmental Laws),
unless the failure to so comply could not reasonably be expected to have a
Material Adverse Effect; without limiting the foregoing, each of the Credit
Parties will obtain and maintain in full force and effect all orders required
under the Public Utility Holding Company Act of 1935, as amended, to be obtained
and maintained for consummation of the Transactions and the performance of their
respective obligations hereunder (including the borrowing and repayment of
funds, and the guaranty of all obligations relating thereto).
     (b) Maintenance of Properties, Etc. Maintain and preserve, and cause each
Material Subsidiary to maintain and preserve, all of its material properties
which are used in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, if the failure to do so could
reasonably be expected to have a Material Adverse Effect.
     (c) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property, and (ii) all legal claims which, if unpaid, might by law
become a lien upon its property; provided, however, that neither any Credit
Party nor any of its Subsidiaries shall be required to pay or discharge any such
tax, assessment, charge or claim which is being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained.
     (d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually obtained by
companies engaged in similar businesses of comparable size and financial
strength and owning similar properties in the same general areas in which such
Credit Party or such Subsidiary operates, or, to the extent such Credit Party or
Subsidiary deems it reasonably prudent to do so, through its own program of
self-insurance.
     (e) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each Material Subsidiary to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises, except as otherwise
permitted under this Agreement; provided that that no such Person shall be
required to preserve any right or franchise with respect to which the Board of
Directors of such Person has determined that the preservation thereof is no
longer desirable in the conduct of the business of such Person and that the loss
thereof is not disadvantageous in any material respect to any Credit Party or
the Lenders.

28



--------------------------------------------------------------------------------



 



     (f) Visitation Rights. At any reasonable time and from time to time, permit
the Administrative Agent or any of the Lenders or any agents or representatives
thereof, on not less than five Business Days’ notice (which notice shall be
required only so long as no Default shall be occurred and be continuing), to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, such Credit Party or any of its Subsidiaries,
and to discuss the affairs, finances and accounts of the Credit Parties and
their respective Subsidiaries with any of their respective officers and with
their independent certified public accountants; subject, however, in all cases
to the imposition of such conditions as the affected Credit Party or Subsidiary
shall deem necessary based on reasonable considerations of safety and security
and provided that so long as no Default or Event of Default shall have occurred
and be continuing, each Lender will be limited to one visit each year.
     (g) Keeping of Books. (i) Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all material financial transactions and the assets and business of each
of the Credit Parties and each of their respective Subsidiaries, and
(ii) maintain, and cause each of its Subsidiaries to maintain, a system of
accounting established and administered in accordance with generally accepted
accounting principles consistently applied.
     (h) Reporting Requirements. Deliver to the Administrative Agent for
distribution to the Lenders:
     (i) as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of the Guarantor (or, if
earlier, concurrently with the filing thereof with the Securities and Exchange
Commission or any national securities exchange in accordance with applicable law
or regulation), balance sheets of the Guarantor and its Consolidated
Subsidiaries in comparative form as of the end of such quarter and statements of
income and retained earnings of the Guarantor and its Consolidated Subsidiaries
for the period commencing at the end of the previous fiscal year of the
Guarantor and ending with the end of such quarter, each prepared in accordance
with generally accepted accounting principles consistently applied, subject to
normal year-end audit adjustments, certified by the chief financial officer of
the Guarantor.
     (ii) as soon as available and in any event within 90 days after the end of
each fiscal year of the Guarantor (or, if earlier, concurrently with the filing
thereof with the Securities and Exchange Commission or any national securities
exchange in accordance with applicable law or regulation), a copy of the audit
report for such year for the Guarantor and its Consolidated Subsidiaries
containing financial statements for such year prepared in accordance with
generally accepted accounting principles consistently applied as reported on by
independent certified public accountants of recognized national standing
acceptable to the Required Lenders, which audit was conducted by such accounting
firm in accordance with generally accepted auditing standards;
     (iii) concurrently with the delivery of financial statements pursuant to
clauses (i) and (ii) above or the notice relating thereto contemplated by the
final sentence of this

29



--------------------------------------------------------------------------------



 



Section 5.01(h), a certificate of a senior financial officer of each of the
Guarantor and the Borrower (A) to the effect that no Default or Event of Default
has occurred and is continuing (or, if any Default or Event of Default has
occurred and is continuing, describing the same in reasonable detail and
describing the action that the Guarantor or the Borrower, as the case may be,
has taken and proposes to take with respect thereto), and (B) in the case of the
certificate relating to the Guarantor, setting forth calculations, in reasonable
detail, establishing Guarantor’s compliance, as at the end of such fiscal
quarter, with the financial covenant contained in Article VII;
     (iv) as soon as possible and in any event within five days after the
occurrence of each Default or Event of Default continuing on the date of such
statement, a statement of the chief financial officer of the Borrower setting
forth details of such Event of Default or event and the action which the
Borrower has taken and proposes to take with respect thereto;
     (v) promptly after the sending or filing thereof, copies of all reports
which the Guarantor sends to its stockholders, and copies of all reports and
registration statements (other than registration statements filed on Form S-8
and filings under the Public Utility Holding Company Act of 1935, as amended)
that the Guarantor, the Borrower or any Subsidiary of the Guarantor or the
Borrower, files with the Securities and Exchange Commission;
     (vi) promptly and in any event within 10 days after the Guarantor knows or
has reason to know that any material ERISA Event has occurred, a statement of
the chief financial officer of the Borrower describing such ERISA Event and the
action, if any, which the Guarantor or any affected ERISA Affiliate proposes to
take with respect thereto;
     (vii) promptly and in any event within two Business Days after receipt
thereof by the Guarantor (or knowledge being obtained by the Guarantor of the
receipt thereof by any ERISA Affiliate), copies of each notice from the PBGC
stating its intention to terminate any Plan or to have a trustee appointed to
administer any Plan;
     (viii) promptly and in any event within five Business Days after receipt
thereof by the Guarantor (or knowledge being obtained by the Guarantor of the
receipt thereof by any ERISA Affiliate) from the sponsor of a Multiemployer
Plan, a copy of each notice received by the Guarantor or any ERISA Affiliate
concerning (A) the imposition of material Withdrawal Liability by a
Multiemployer Plan, (B) the reorganization or termination, within the meaning of
Title IV of ERISA, of any Multiemployer Plan or (C) the amount of liability
incurred, or which may be incurred, by the Guarantor or any ERISA Affiliate in
connection with any event described in clause (A) or (B) above;
     (ix) promptly after the Guarantor has knowledge of the commencement
thereof, notice of any actions, suits and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting the Guarantor or any Material Subsidiary of the
type described in Section 4.01(g);

30



--------------------------------------------------------------------------------



 



     (x) promptly after the Guarantor or the Borrower knows of any change in the
rating of the Index Debt by S&P or Moody’s, a notice of such changed rating; and
     (xi) such other information respecting the condition or operations,
financial or otherwise, of the Guarantor or any of its Subsidiaries as any
Lender through the Administrative Agent may from time to time reasonably
request.
     Notwithstanding the foregoing, the Credit Parties’ obligations to deliver
the documents or information required under any of clauses (i), (ii) and (v)
above shall be deemed to be satisfied upon (x) the relevant documents or
information being publicly available on the Guarantor’s website or other
publicly available electronic medium (such as EDGAR) within the time period
required by such clause, and (y) the delivery by the Guarantor or the Borrower
of notice to the Administrative Agent and the Lenders, within the time period
required by such clause, that such documents or information are so available.
     (i) Use of Proceeds. Use the proceeds of the Loans hereunder for working
capital and other general corporate purposes, including to provide liquidity
support for commercial paper issued by the Borrower.
     (j) Ratings. At all times maintain ratings by both Moody’s and S&P with
respect to the Index Debt.
ARTICLE VI
NEGATIVE COVENANTS
     SECTION 6.01.   Negative Covenants. So long as any Lender shall have any
Commitment hereunder or any principal of any Loan, or interest or fees payable
hereunder shall remain unpaid, no Credit Party will, without the written consent
of the Required Lenders:
     (a) Limitation on Liens. Create or suffer to exist, or permit any of its
Subsidiaries (other than a Utility Subsidiary) to create or suffer to exist, any
lien, security interest, or other charge or encumbrance (collectively, “Liens”)
upon or with respect to any of its properties, whether now owned or hereafter
acquired, or collaterally assign for security purposes, or permit any of its
Subsidiaries (other than a Utility Subsidiary) to so assign any right to receive
income in each case to secure or provide for or guarantee the payment of Debt
for Borrowed Money of any Person, without in any such case effectively securing,
prior to or concurrently with the creation, issuance, assumption or guaranty of
any such Debt for Borrowed Money, the Obligations (together with, if the
Guarantor shall so determine, any other Debt for Borrowed Money of or guaranteed
by the Guarantor or any of its Subsidiaries ranking equally with the Loans and
then existing or thereafter created) equally and ratably with (or prior to) such
Debt for Borrowed Money; provided, however, that the foregoing restrictions
shall not apply to or prevent the creation or existence of:
     (i) (A) Liens on any property acquired, constructed or improved by the
Guarantor or any of its Subsidiaries (other than a Utility Subsidiary) after the
date of this Agreement that are created or assumed prior to, contemporaneously
with, or within 180

31



--------------------------------------------------------------------------------



 



days after, such acquisition or completion of such construction or improvement,
to secure or provide for the payment of all or any part of the purchase price of
such property or the cost of such construction or improvement; or (B) in
addition to Liens contemplated by clauses (ii) and (iii) below, Liens on any
property existing at the time of acquisition thereof, provided that the Liens
shall not apply to any property theretofore owned by the Guarantor or any such
Subsidiary other than, in the case of any such construction or improvement,
(1) unimproved real property on which the property so constructed or the
improvement is located, (2) other property (or improvements thereon) that is an
improvement to or is acquired or constructed for specific use with such acquired
or constructed property (or improvement thereof), and (3) any rights and
interests (A) under any agreements or other documents relating to, or
(B) appurtenant to, the property being so constructed or improved or such other
property;
     (ii) existing Liens on any property or indebtedness of a corporation that
is merged with or into or consolidated with any Credit Party or any of its
Subsidiaries; provided that such Lien was not created in contemplation of such
merger or consolidation;
     (iii) Liens on any property or indebtedness of a corporation existing at
the time such corporation becomes a Subsidiary of any Credit Party; provided
that such Lien was not created in contemplation of such occurrence;
     (iv) Liens to secure Debt for Borrowed Money of a Subsidiary of a Credit
Party to a Credit Party or to another Subsidiary of the Guarantor;
     (v) Liens in favor of the United States of America, any State, any foreign
country or any department, agency or instrumentality or political subdivision of
any such jurisdiction, to secure partial, progress, advance or other payments
pursuant to any contract or statute or to secure any Debt for Borrowed Money
incurred for the purpose of financing all or any part of the purchase price of
the cost of constructing or improving the property subject to such Liens,
including, without limitation, Liens to secure Debt for Borrowed Money of the
pollution control or industrial revenue bond type;
     (vi) Liens on any property (including any natural gas, oil or other mineral
property) to secure all or part of the cost of exploration, drilling or
development thereof or to secure Debt for Borrowed Money incurred to provide
funds for any such purpose;
     (vii) Liens existing on the date of this Agreement;
     (viii) Liens for the sole purposes of extending, renewing or replacing in
whole or in part Debt for Borrowed Money secured by any Lien referred to in the
foregoing clauses (i) through (vii), inclusive, or this clause (viii); provided,
however, that the principal amount of Debt for Borrowed Money secured thereby
shall not exceed the principal amount of Debt for Borrowed Money so secured at
the time of such extension, renewal or replacement (which, for purposes of this
limitation as it applies to a synthetic lease, shall be deemed to be (x) the
lessor’s original cost of the property subject to such lease at the time of
extension, renewal or replacement, less (y) the aggregate amount of

32



--------------------------------------------------------------------------------



 



all prior payments under such lease allocated pursuant to the terms of such
lease to reduce the principal amount of the lessor’s investment, and borrowings
by the lessor, made to fund the original cost of the property), and that such
extension, renewal or replacement shall be limited to all or a part of the
property or indebtedness which secured the Lien so extended, renewed or replaced
(plus improvements on such property);
     (ix) Liens on any property or assets of a Project Financing Subsidiary, or
on any Capital Stock in a Project Financing Subsidiary, in either such case,
that secure only a Project Financing or a Contingent Guaranty that supports a
Project Financing; or
     (x) Any Lien, other than a Lien described in any of the foregoing clauses
(i) through (ix), inclusive, to the extent that it secures Debt for Borrowed
Money, or guaranties thereof, the outstanding principal balance of which at the
time of creation of such Lien, when added to the aggregate principal balance of
all Debt for Borrowed Money secured by Liens incurred under this clause (x) then
outstanding, does not exceed 5% of Consolidated Net Tangible Assets.
     If at any time any Credit Party or any of its Subsidiaries shall create,
issue, assume or guaranty any Debt for Borrowed Money secured by any Lien and
the first paragraph of this Section 6.01(a) requires that the Loans be secured
equally and ratably with such Debt for Borrowed Money, the Borrower shall
promptly deliver to the Administrative Agent and each Lender:
     (1) a certificate of a duly authorized officer of the Borrower stating that
the covenant contained in the first paragraph of this Section 6.01(a) has been
complied with; and
     (2) an opinion of counsel acceptable to the Required Lenders to the effect
that such covenant has been complied with and that all documents executed by any
Credit Party or any of its Subsidiaries in the performance of such covenant
comply with the requirements of such covenant.
     (b) Mergers, Etc. Merge or consolidate with or into, or, except in a
transaction permitted under paragraph (c) of this Section, convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to any Person, or permit any of its Subsidiaries to do so,
except that:
     (i) any Subsidiary of the Guarantor (other than the Borrower) may merge or
consolidate with or transfer assets to or acquire assets from any other
Subsidiary of the Guarantor, provided that in the case of any such merger,
consolidation, or transfer of assets to which NIPSCO or Columbia is a party, the
continuing or surviving Person shall be a Wholly-Owned Subsidiary of the
Guarantor; and
     (ii) the Borrower may merge or consolidate with, or transfer assets to, or
acquire assets from, any other Wholly-Owned Subsidiary of the Guarantor,
provided that in the case of any such merger or consolidation to which the
Borrower is not the surviving Person, or transfer of all or substantially all of
the assets of the Borrower to any

33



--------------------------------------------------------------------------------



 



other Wholly-Owned Subsidiary of the Guarantor, immediately after giving effect
thereto, (A) no Event of Default shall have occurred and be continuing
(determined, for purposes of compliance with Article VII after giving effect to
such transaction, on a pro forma basis as if such transaction had occurred on
the last day of the Guarantor’s fiscal quarter then most recently ended) and
(B) such surviving Person or transferee, as applicable, shall have assumed all
of the obligations of the Borrower under and in respect of the Credit Documents
by written instrument satisfactory to the Administrative Agent and its counsel
in their reasonable discretion, accompanied by such opinions of counsel and
other supporting documents as they may reasonably require; and
     (iii) any Subsidiary of the Guarantor may merge into the Guarantor or the
Borrower or transfer assets to the Borrower or the Guarantor, provided that in
the case of any merger or consolidation of the Borrower into the Guarantor or
transfer of all or substantially all of the assets of the Borrower to the
Guarantor, immediately after giving effect thereto, (A) no Event of Default
shall have occurred and be continuing (determined, for purposes of compliance
with Article VII after giving effect to such transaction, on a pro forma basis
as if such transaction had occurred on the last day of the Guarantor’s fiscal
quarter then most recently ended) and (B) the Guarantor shall have assumed all
of the obligations of the Borrower under and in respect of the Credit Documents
by written instrument satisfactory to the Administrative Agent and its counsel
in their reasonable discretion, accompanied by such opinions of counsel and
other supporting documents as they may reasonably require; and
     (iv) the Guarantor or any Subsidiary of the Guarantor may merge, or
consolidate with or transfer all or substantially all of its assets to any other
Person; provided that in each case under this clause (iii), immediately after
giving effect thereto, (A) no Event of Default shall have occurred and be
continuing (determined, for purposes of compliance with Article VII after giving
effect to such transaction, on a pro forma basis as if such transaction had
occurred on the last day of the Guarantor’s fiscal quarter then most recently
ended); (B) in the case of any such merger, consolidation or transfer of assets
to which the Borrower is a party, the Borrower shall be the continuing or
surviving corporation; (C) in the case of any such merger, consolidation, or
transfer of assets to which NIPSCO or Columbia is a party, NIPSCO or Columbia,
as the case may be, shall be the continuing or surviving corporation and shall
be a Wholly-Owned Subsidiary of the Guarantor; (D) in the case of any such
merger, consolidation or transfer of assets to which the Guarantor is a party,
the Guarantor shall be the continuing or surviving corporation; and (E) the
Index Debt shall be rated at least BBB- by S&P and at least Baa3 by Moody’s.
     (c) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of,
or permit any of their respective Subsidiaries to sell, lease, transfer or
otherwise dispose of (other than in connection with a transaction authorized by
paragraph (b) of this Section) any substantial part of its assets; provided that
the foregoing shall not prohibit any such sale, conveyance, lease, transfer or
other disposition that (i) constitutes realization on a Lien permitted to exist
under Section 6.01(a); or (ii) (A) (1) is for a price not materially less than
the fair market value of such assets, (2) would not materially impair the
ability of any Credit Party to perform its obligations under this Agreement and
(3) together with

34



--------------------------------------------------------------------------------



 



all other such sales, conveyances, leases, transfers and other dispositions,
would have no Material Adverse Effect, or (B) would not result in the sale,
lease, transfer or other disposition, in the aggregate, of more than 10% of the
consolidated total assets of the Guarantor and its Subsidiaries, determined in
accordance with GAAP, on September 30, 2004.
     (d) Compliance with ERISA. (i) Terminate, or permit any ERISA Affiliate to
terminate, any Plan so as to result in a Material Adverse Effect or (ii) permit
to exist any occurrence of any Reportable Event (as defined in Title IV of
ERISA), or any other event or condition, that presents a material (in the
reasonable opinion of the Required Lenders) risk of such a termination by the
PBGC of any Plan, if such termination could reasonably be expected to have a
Material Adverse Effect.
     (e) Certain Restrictions. Permit any of its Subsidiaries (other than, in
the case of the Guarantor, the Borrower) to enter into or permit to exist any
agreement that by its terms prohibits such Subsidiary from making any payments,
directly or indirectly, to such Credit Party by way of dividends, advances,
repayment of loans or advances, reimbursements of management or other
intercompany charges, expenses and accruals or other returns on investment, or
any other agreement that restricts the ability of such Subsidiary to make any
payment, directly or indirectly, to such Credit Party; provided that the
foregoing shall not apply to prohibitions and restrictions (i) imposed by
applicable law, (ii) (A) imposed under an agreement in existence on the date of
this Agreement, and (B) described on Schedule 6.01(e) of the Existing Agreement,
(iii) existing with respect to a Subsidiary on the date it becomes a Subsidiary
that are not created in contemplation thereof (but shall apply to any extension
or renewal of, or any amendment or modification expanding the scope of, any such
prohibition or restriction), (iv) contained in agreements relating to the sale
of a Subsidiary pending such sale, provided that such prohibitions or
restrictions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (v) imposed on a Project Financing Subsidiary in connection
with a Project Financing, or (vi) that could not reasonably be expected to have
a Material Adverse Effect.
ARTICLE VII
FINANCIAL COVENANT
       So long as any Lender shall have any Commitment hereunder or any
principal of any Loan, or interest or fees payable hereunder shall remain
unpaid, the Guarantor shall maintain a Debt to Capitalization Ratio of not more
than 0.70 to 1.00.
ARTICLE VIII
EVENTS OF DEFAULT
     SECTION 8.01.   Events of Default. If any of the following events (“Events
of Default”) shall occur and be continuing:

35



--------------------------------------------------------------------------------



 



     (a) The Borrower shall fail to pay any principal of any Loan when the same
becomes due and payable or shall fail to pay any interest, fees or other amounts
hereunder within three days after when the same becomes due and payable; or
     (b) Any representation or warranty made by any Credit Party in any Credit
Document or by any Credit Party (or any of its officers) in connection with this
Agreement shall prove to have been incorrect in any material respect when made;
or
     (c) Any Credit Party shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.01(e), 5.01(f), 5.01(h), 5.01(i), 6.01 or
Article VII; or
     (d) Any Credit Party shall fail to perform or observe any term, covenant or
agreement contained in any Credit Document on its part to be performed or
observed (other than one identified in paragraph (a), (b) or (c) above) if the
failure to perform or observe such other term, covenant or agreement shall
remain unremedied for thirty days after written notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or
     (e) The Guarantor, the Borrower or any of their respective Subsidiaries
shall fail to pay any principal of or premium or interest on any Indebtedness
(excluding Non-Recourse Debt) which is outstanding in a principal amount of at
least $50,000,000 in the aggregate (but excluding the Loans) of the Guarantor,
the Borrower or such Subsidiary, as the case may be, when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness; or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the scheduled maturity of such Indebtedness; or any
such Indebtedness shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), prior to the
stated maturity thereof; or
     (f) Any Credit Party shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by or against any Credit Party seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against any Credit Party (but not instituted by any Credit Party),
either such proceeding shall remain undismissed or unstayed for a period of
60 days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, any Credit Party or
for any substantial part of its property) shall occur; or any Credit Party shall
take

36



--------------------------------------------------------------------------------



 



any corporate action to authorize any of the actions set forth above in this
paragraph (f); or
     (g) One or more Subsidiaries of the Guarantor (other than the Borrower) in
which the aggregate sum of (i) the amounts invested by the Guarantor and its
other Subsidiaries in the aggregate, by way of purchases of Capital Stock,
Capital Leases, loans or otherwise, and (ii) the amount of recourse, whether
contractual or as a matter of law (but excluding Non-Recourse Debt), available
to creditors of such Subsidiary or Subsidiaries against the Guarantor or any of
its other Subsidiaries, is $100,000,000 or more (collectively, “Substantial
Subsidiaries”) shall generally not pay their respective debts as such debts
become due, or shall admit in writing their respective inability to pay their
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against Substantial
Subsidiaries seeking to adjudicate them bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of them or their respective debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for them or for any substantial part of
their respective property and, in the case of any such proceeding instituted
against Substantial Subsidiaries (but not instituted by the Guarantor or any
Subsidiary of the Guarantor), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, the Substantial Subsidiaries or for any substantial part of their
respective property) shall occur; or Substantial Subsidiaries shall take any
corporate action to authorize any of the actions set forth above in this
paragraph (g); or
     (h) Any judgment or order for the payment of money in excess of $50,000,000
shall be rendered against the Borrower, the Guarantor or any of its other
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or
     (i) Any ERISA Event shall have occurred with respect to a Plan and, 30 days
after notice thereof shall have been given to the Guarantor or the Borrower by
the Administrative Agent, (i) such ERISA Event shall still exist and (ii) the
sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or, in the
case of a Plan with respect to which an ERISA Event described in clauses (c)
through (f) of the definition of ERISA Event shall have occurred and then exist,
the liability related thereto) is equal to or greater than $10,000,000 (when
aggregated with paragraphs (j), (k) and (l) of this Section), and a Material
Adverse Effect could reasonably be expected to occur as a result thereof; or
     (j) The Guarantor or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such

37



--------------------------------------------------------------------------------



 



Multiemployer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans by the Guarantor and its ERISA
Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $10,000,000 or requires payments exceeding $10,000,000
per annum (in either case, when aggregated with paragraphs (i), (k) and (l) of
this Section), and a Material Adverse Effect could reasonably be expected to
occur as a result thereof; or
     (k) The Guarantor or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
if as a result of such reorganization or termination the aggregate annual
contributions of the Guarantor and its ERISA Affiliates to all Multiemployer
Plans which are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
respective plan year of each such Multiemployer Plan immediately preceding the
plan year in which the reorganization or termination occurs by an amount
exceeding $10,000,000 (when aggregated with paragraphs (i), (j) and (l) of this
Section), and a Material Adverse Effect could reasonably be expected to occur as
a result thereof; or
     (l) The Guarantor or any ERISA Affiliate shall have committed a failure
described in Section 302(f)(1) of ERISA and the amount determined under
Section 302(f)(3) of ERISA is equal to or greater than $10,000,000 (when
aggregated with paragraphs (i), (j) and (k) of this Section), and a Material
Adverse Effect could reasonably be expected to occur as a result thereof; or
     (m) Any provision of the Credit Documents shall be held by a court of
competent jurisdiction to be invalid or unenforceable against any Credit Party
purported to be bound thereby, or any Credit Party shall so assert in writing;
or
     (n) Any Change of Control shall occur;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitment of each Lender hereunder to be terminated, whereupon the
same shall forthwith terminate, and (ii) shall at the request or with the
consent of the Required Lenders, by notice to the Borrower, declare all amounts
payable under this Agreement to be forthwith due and payable, whereupon all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided that in the event of an actual or deemed entry
of an order for relief with respect to any Credit Party under the Federal
Bankruptcy Code, (1) the Commitment of each Lender, hereunder shall
automatically be terminated and (2) all such amounts shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by the Borrower.

38



--------------------------------------------------------------------------------



 



ARTICLE IX
THE ADMINISTRATIVE AGENT
     SECTION 9.01.   The Administrative Agent. (a) Each of the Lenders hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.
     (b) The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the any Credit Party or any of such Credit Party’s
Subsidiaries or other Affiliates thereof as if it were not the Administrative
Agent hereunder.
     (c) The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing by the Required Lenders, and (iii) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, the Guarantor or any of its other Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or, if applicable, all of the Lenders) or in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (1) any statement, warranty or representation made in
or in connection with this Agreement, (2) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (3) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (4) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(5) the satisfaction of any condition set forth in Article III or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent and the conformity thereof to such express
requirement.
     (d) The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been

39



--------------------------------------------------------------------------------



 



signed or sent by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for a
Credit Party) independent accountants and other experts selected by it and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     (e) The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
     (f) Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and the Credit Parties. Upon any such resignation,
the Required Lenders shall have the right, with the consent of the Borrower
(which consent shall not unreasonably be withheld), to appoint a successor. If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank, in
any event having total assets in excess of $500,000,000 and who shall serve
until such time, if any, as an Agent shall have been appointed as provided
above. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 11.03 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.
     (g) Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

40



--------------------------------------------------------------------------------



 



     (h) No Lender identified on the signature pages of this Agreement as a
“Lead Arranger” or “Book Runner”, or that is given any other title hereunder
other than “Administrative Agent”, shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the generality of the
foregoing, no Lender so identified as a “Lead Arranger” or that is given any
other title hereunder, shall have, or be deemed to have, any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on the Lenders so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
ARTICLE X
GUARANTY
     SECTION 10.01.   The Guaranty. (a) The Guarantor, as primary obligor and
not merely as a surety, hereby irrevocably, absolutely and unconditionally
guarantees to the Administrative Agent and the Lenders and each of their
respective successors, endorsees, transferees and assigns (each a “Beneficiary”
and collectively, the “Beneficiaries”) the prompt and complete payment by the
Borrower, as and when due and payable, of the Obligations, in accordance with
the terms of the Credit Documents. The provisions of this Article X are
sometimes referred to hereinafter as the “Guaranty”.
     (b) The Guarantor hereby guarantees that the Obligations will be paid
strictly in accordance with the terms of the Credit Documents, regardless of any
law now or hereafter in effect in any jurisdiction affecting any such terms or
the rights of the Beneficiaries with respect thereto. The obligations and
liabilities of the Guarantor under this Guaranty shall be absolute and
unconditional irrespective of: (i) any lack of validity or enforceability of any
of the Obligations or any Credit Document, or any delay, failure or omission to
enforce or agreement not to enforce, or the stay or enjoining, by order of
court, by operation of law or otherwise, of the exercise of any right with
respect to the foregoing (including, in each case, without limitation, as a
result of the insolvency, bankruptcy or reorganization of any Beneficiary, the
Borrower or any other Person); (ii) any change in the time, manner or place of
payment of, or in any other term in respect of, all or any of the Obligations,
or any other amendment or waiver of or consent to any departure from the Credit
Documents or any agreement or instrument relating thereto; (iii) any exchange or
release of, or non-perfection of any Lien on or in any collateral, or any
release, amendment or waiver of, or consent to any departure from, any other
guaranty of, or agreement granting security for, all or any of the Obligations;
(iv) any claim, set-off, counterclaim, defense or other rights that the
Guarantor may have at any time and from time to time against any Beneficiary or
any other Person, whether in connection with this Transaction or any unrelated
transaction; or (v) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Borrower or any other guarantor or
surety in respect of the Obligations or the Guarantor in respect hereof.
     (c) The Guaranty provided for herein (i) is a guaranty of payment and not
of collection; (ii) is a continuing guaranty and shall remain in full force and
effect until the

41



--------------------------------------------------------------------------------



 



Commitments have been terminated and the Obligations have been paid in full in
cash; and (iii) shall continue to be effective or shall be reinstated, as the
case may be, if at any time any payment, or any part thereof, of any of the
Obligations is rescinded or must otherwise be returned by any Beneficiary upon
or as a result of the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or otherwise, all as though such payment had not
been made.
     (d) The obligations and liabilities of the Guarantor hereunder shall not be
conditioned or contingent upon the pursuit by any Beneficiary or any other
Person at any time of any right or remedy against the Borrower or any other
Person that may be or become liable in respect of all or any part of the
Obligations or against any collateral security or guaranty therefor or right of
setoff with respect thereto.
     (e) The Guarantor hereby consents that, without the necessity of any
reservation of rights against the Guarantor and without notice to or further
assent by the Guarantor, any demand for payment of any of the Obligations made
by any Beneficiary may be rescinded by such Beneficiary and any of the
Obligations continued after such rescission.
     (f) The Guarantor’s obligations under this Guaranty shall be unconditional,
irrespective of any lack of capacity of the Borrower or any lack of validity or
enforceability of any other provision of this Agreement or any other Credit
Document, and this Guaranty shall not be affected in any way by any variation,
extension, waiver, compromise or release of any or all of the Obligations or of
any security or guaranty from time to time therefor.
     (g) The obligations of the Guarantor under this Guaranty shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
proceeding or action, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, marshalling of assets, assignment for
the benefit of creditors, composition with creditors, readjustment, liquidation
or arrangement of the Borrower or any similar proceedings or actions, or by any
defense the Borrower may have by reason of the order, decree or decision of any
court or administrative body resulting from any such proceeding or action.
Without limiting the generality of the foregoing, the Guarantor’s liability
shall extend to all amounts and obligations that constitute the Obligations and
would be owed by the Borrower, but for the fact that they are unenforceable or
not allowable due to the existence of any such proceeding or action.
     SECTION 10.02.   Waivers. (a) The Guarantor hereby unconditionally waives:
(i) promptness and diligence; (ii) notice of or proof of reliance by the
Administrative Agent or the Lenders upon this Guaranty or acceptance of this
Guaranty; (iii) notice of the incurrence of any Obligation by the Borrower or
the renewal, extension or accrual of any Obligation or of any circumstances
affecting the Borrower’s financial condition or ability to perform the
Obligations; (iv) notice of any actions taken by the Beneficiaries or the
Borrower or any other Person under any Credit Document or any other agreement or
instrument relating thereto; (v) all other notices, demands and protests, and
all other formalities of every kind in connection with the enforcement of the
Obligations, of the obligations of the Guarantor hereunder or under any other
Credit

42



--------------------------------------------------------------------------------



 



Document, the omission of or delay in which, but for the provisions of this
Article X might constitute grounds for relieving the Guarantor of its
obligations hereunder; (vi) any requirement that the Beneficiaries protect,
secure, perfect or insure any Lien or any property subject thereto, or exhaust
any right or take any action against the Borrower or any other Person or any
collateral; and (vii) each other circumstance, other than payment of the
Obligations in full, that might otherwise result in a discharge or exoneration
of, or constitute a defense to, the Guarantor’s obligations hereunder.
     (b) No failure on the part of any Beneficiary to exercise, and no delay in
exercising, any right, remedy, power or privilege hereunder or under any Credit
Document or any other agreement or instrument relating thereto shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any Credit Document or any other agreement
or instrument relating thereto preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. This Guaranty is in
addition to and not in limitation of any other rights, remedies, powers and
privileges the Beneficiaries may have by virtue of any other instrument or
agreement heretofore, contemporaneously herewith or hereafter executed by the
Guarantor or any other Person or by applicable law or otherwise. All rights,
remedies, powers and privileges of the Beneficiaries shall be cumulative and may
be exercised singly or concurrently. The rights, remedies, powers and privileges
of the Beneficiaries under this Guaranty against the Guarantor are not
conditional or contingent on any attempt by the Beneficiaries to exercise any of
their rights, remedies, powers or privileges against any other guarantor or
surety or under the Credit Documents or any other agreement or instrument
relating thereto against the Borrower or against any other Person.
     (c) The Guarantor hereby acknowledges and agrees that, until the
Commitments have been terminated and all of the Obligations have been paid in
full in cash, under no circumstances shall it be entitled to be subrogated to
any rights of any Beneficiary in respect of the Obligations performed by it
hereunder or otherwise, and the Guarantor hereby expressly and irrevocably
waives, until the Commitments have been terminated and all of the Obligations
have been paid in full in cash, (i) each and every such right of subrogation and
any claims, reimbursements, right or right of action relating thereto (howsoever
arising), and (ii) each and every right to contribution, indemnification,
set-off or reimbursement, whether from the Borrower or any other Person now or
hereafter primarily or secondarily liable for any of the Obligations, and
whether arising by contract or operation of law or otherwise by reason of the
Guarantor’s execution, delivery or performance of this Guaranty.
     (d) The Guarantor represents and warrants that it has established adequate
means of keeping itself informed of the Borrower’s financial condition and of
other circumstances affecting the Borrower’s ability to perform the Obligations,
and agrees that neither the Administrative Agent nor any Lender shall have any
obligation to provide to the Guarantor any information it may have, or hereafter
receive, in respect of the Borrower.

43



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
     SECTION 11.01.   Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

         
 
  (a)   if to any Credit Party, to it at:
 
       
 
      801 East 86th Avenue
 
      Merrillville, Indiana 46410
 
      Attention: Treasurer
 
      Telecopier: (219) 647-6060;
 
       
 
      with a copy to such Credit Party at:
 
       
 
      801 East 86th Avenue
 
      Merrillville, Indiana 46410
 
      Attention: Director Corporate Finance and Treasury
 
      Telecopier: (219) 647-6180;
 
       
 
  (b)   if to the Administrative Agent at:
 
       
 
      1301 Avenue of the Americas
 
      New York, NY 10019
 
      Attention: Kathleen Bereswill, Maria Pena and Thomas Brady
 
      Telecopier: 212-895-6975 (for Ms. Bereswill and Ms. Pena)
 
                          and 212-895-1560 (for Mr. Brady)

     (c) if to any Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
     Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
     SECTION 11.02.   Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Credit Party
therefrom shall in any event be

44



--------------------------------------------------------------------------------



 



effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, no Loan shall be construed as a waiver of any Default, regardless of
whether the Administrative Agent or any Lender may have had notice or knowledge
of such Default at the time.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower, the Guarantor and the Required Lenders or by the Borrower,
the Guarantor and the Administrative Agent with the consent of the Required
Lenders; provided that if the representations or covenants under the Existing
Agreement are amended, waived or otherwise modified pursuant to an agreement or
agreements in writing permitted under the Existing Agreement, then the analogous
representations and covenants under this Agreement shall automatically be
amended, waived or modified to the same extent; and, provided further, that no
such agreement referred to in this Section 11.02(b) shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees or other amounts payable hereunder, without the written consent
of each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan, or any interest thereon, or any fees or other
amounts payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.18(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) release the Guarantor
from its obligations under the Guaranty without the written consent of each
Lender, (vi) waive any of the conditions precedent to the effectiveness of this
Agreement set forth in Section 3.01 without the written consent of each Lender,
or (vii) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided, further, that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder without the prior written consent of the Administrative Agent.
     SECTION 11.03.   Expenses; Indemnity; Damage Waiver. (a) The Borrower shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent in connection with the
initial syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
reasonable out of-pocket expenses incurred by the Administrative Agent or any
Lender, including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent or any Lender, in connection with the enforcement
or protection of its rights in connection with this Agreement, including its
rights under this Section, or in connection with the Loans made, including in
connection with any workout, restructuring or negotiations in respect thereof.

45



--------------------------------------------------------------------------------



 



     (b) The Borrower shall indemnify the Administrative Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related reasonable expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transaction contemplated hereby, (ii) any Loan
or the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property now, in the past or
hereafter owned or operated by the Borrower, the Guarantor or any of its other
Subsidiaries, or any Environmental Liability related in any way to the Borrower,
the Guarantor or any of its other Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
     (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
     (d) To the extent permitted by applicable law, each party hereto shall not
assert, and hereby waives, any claim against each other party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions or any Loan or the use of the proceeds thereof.
     (e) All amounts due under this Section shall be payable not later than
20 days after written demand therefor.
     SECTION 11.04.   Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby; provided that,
except to the extent permitted pursuant to Section 6.01(b)(ii), (iii) or(iv), no
Credit Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by a Credit Party without such consent shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent

46



--------------------------------------------------------------------------------



 



expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
     (b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans and other Obligations at the time owing to it);
provided that (i) except in the case of an assignment to a Lender or an
Affiliate of a Lender, each of the Administrative Agent, and, so long as no
Event of Default is continuing, the Borrower must give its prior written consent
to such assignment (which consent, in the case of the Administrative Agent and
the Borrower, shall not unreasonably be withheld), (ii) except in the case of an
assignment to a Lender or an Affiliate of a Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default shall be
continuing, the Borrower otherwise consent, (iii) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $3,500, and
(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. Upon acceptance and
recording pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 11.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.
     (c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and other Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.

47



--------------------------------------------------------------------------------



 



     (d) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
     (e) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Guarantor and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.02(b) that affects such
Participant. Subject to paragraph (f) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.
     (f) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.
     (g) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.
     (h) Anything herein to the contrary notwithstanding, each Lender (the
“Granting Lender”) shall have the right, without the prior consent of the
Borrower, to grant to a special purpose funding vehicle (the “SPFV”) that is
utilized by such Granting

48



--------------------------------------------------------------------------------



 



Lender, identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
hereunder, provided that (i) nothing herein shall constitute a commitment to
make any Loan by any SPFV or shall relieve its Granting Lender of any obligation
of such Granting Lender hereunder or under any other Credit Document, except to
the extent that such SPFV actually funds all or part of any Loan such Granting
Lender is obligated to make hereunder, (ii) if an SPFV elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, such
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof, (iii) the Granting Lender hereby indemnifies and holds the
Administrative Agent harmless from and against any liability, loss, cost or
expense (including for or in respect of Taxes) arising out of such
identification and grant or any transaction contemplated thereby, and (iv) the
provisions of this paragraph (h) shall not impose any increased cost or
liability on any Credit Party. The making of a Loan by an SPFV hereunder shall
utilize the Commitment of its Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto agrees that no
SPFV shall be liable for any payment under this Agreement or any other Credit
Document for which a Lender would otherwise be liable, for so long as, and to
the extent that, its Granting Lender makes such payment. As to any Loans or
portions of Loans made by it, each SPFV shall have all the rights that a Lender
making such Loans or such portions of Loans would have had under this Agreement
and otherwise; provided that (1) its voting rights under this Agreement shall be
exercised solely by its Granting Lender and (2) its Granting Lender shall remain
solely responsible to the other parties hereto for the performance of such
SPFV’s obligations under this Agreement, including its obligations in respect of
the Loans or portions of Loans made by it. No additional promissory notes, if
any, shall be required to evidence the Loans or portions of Loans made by a
SPFV; and the Granting Lender shall be deemed to hold its promissory note, if
any, as agent for its SPFV to the extent of the Loans or portions of Loans
funded by such SPFV. Each Granting Lender shall act as administrative agent for
its SPFV and give and receive notices and other communications on its behalf.
Any payments for the account of any SPFV shall be paid to its Granting Lender as
administrative agent for such SPFV, and neither a Credit Party nor the
Administrative Agent shall be responsible for any Granting Lender’s application
of such payments. In furtherance of the foregoing, each party hereto hereby
agrees that, until the date that is one year and one day after the payment in
full of all outstanding senior Debt of any SPFV, it shall not institute against,
or join any other Person in instituting against, such SPFV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings (or any
similar proceedings) under the laws of the United States of America or any State
thereof. In addition, notwithstanding anything to the contrary contained in this
paragraph (h), an SPFV may (1) (A) with notice to, but without the prior written
consent of, the Administrative Agent or the Borrower and without paying any
processing fee therefor, assign all or any portion of its interest in any Loan
to its Granting Lender or (B) with the consent (which consent shall not be
unreasonably withheld) of the Administrative Agent and (if no Event of Default
has occurred and is continuing) the Borrower, but without paying any processing
fee therefor, assign all or any portion of its interest in any Loan to any
financial institution providing liquidity or credit facilities to or for the
account of such SPFV to fund the Loans funded

49



--------------------------------------------------------------------------------



 



by such SPFV or to support any securities issued by such SPFV to fund such
Loans, and (2) disclose, on a confidential basis, any non-public information
relating to Loans funded by it to any rating agency, commercial paper dealer or
provider of a surety, guaranty or credit or liquidity enhancement to such SPFV.
The Borrower shall not be required to pay, or to reimburse any Granting Lender
for, its expenses relating to any SPFV identified by such Granting Lender
pursuant to this paragraph (h).
     SECTION 11.05.   Survival. All covenants, agreements, representations and
warranties made by the Borrower and the Guarantor herein and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans. The provisions of Sections 2.15, 2.16, 2.17, 10.01(c)(iii) and 11.03 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.
     SECTION 11.06.   Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the
commitment letter relating to the credit facility provided hereby (to the extent
provided therein) and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 3.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
     SECTION 11.07.   Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 11.08.   Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender or any Affiliate thereof is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of any Credit
Party against any of and all the Obligations now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such Obligations
may be unmatured. The rights of each Lender under this Section

50



--------------------------------------------------------------------------------



 



are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
     SECTION 11.09.   Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the laws of the State of New York.
     (b) Each Credit Party hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against any Credit
Party or its properties in the courts of any jurisdiction.
     (c) Each Credit Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 11.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     SECTION 11.10.   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

51



--------------------------------------------------------------------------------



 



     SECTION 11.11.   Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 11.12.   Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than a Credit Party or any Subsidiary of a Credit Party. For the purposes
of this Section, “Information” means all information received from any Credit
Party or any Subsidiary of a Credit Party relating to a Credit Party or any
Subsidiary of a Credit Party or its respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
of a Credit Party; provided that, in the case of information received from any
Credit Party or any Subsidiary of a Credit Party after the Effective Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     SECTION 11.13.   USA PATRIOT Act. Each Lender hereby notifies the Credit
Parties that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Credit Parties,
which information includes the name and address of the Credit Parties and other
information that will allow such Lender to identify the Credit Parties in
accordance with the Act.

52



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            NISOURCE FINANCE CORP., as Borrower
      By:   /s/ David J. Vajda         Name:   David J. Vajda        Title:  
Vice President and Treasurer     

            Federal Tax Identification Number: 35-2105468

NISOURCE INC., as Guarantor
      By:   /s/ David J. Vajda         Name:   David J. Vajda        Title:  
Vice President and Treasurer

    Federal Tax Identification Number: 35-2108964     

 



--------------------------------------------------------------------------------



 



         

            DRESDNER KLEINWORT WASSERSTEIN LLC,
as Sole Lead Arranger and Sole Book Runner
      By:   /s/ Jonathan Newman         Name:   Jonathan Newman        Title:  
Vice President     

            DRESDNER BANK AG, New York Branch,
as Administrative Agent and a Lender
      By:   /s/ Jonathan Newman         Name:   Jonathan Newman        Title:  
Vice President     

                  By:   /s/ Thomas R. Brady         Name:   Thomas R. Brady     
  Title:   Director   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 2.01
(Credit Agreement)
Names, Addresses, Allocation of Aggregate Commitment, and Applicable Percentages
of Banks

                                  Eurodollar Lending           Applicable Bank
Name   Domestic Office   Office   Commitment   Percentage
Dresdner Bank AG, New York and Grand Cayman Branches
  1301 Avenue of the Americas New York, NY 10019   Same   $ 300,000,000      
100 %  
TOTAL
          $ 300,000,000       100 %

 